Citation Nr: 0409342	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-12 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder.

3.  Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1981 to October 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO) that, in relevant part, denied the claim 
for service connection for bilateral hearing loss; granted 
service connection for post-traumatic stress disorder (PTSD), 
and assigned an initial 30 percent evaluation; and denied an 
increased rating for degenerative joint disease of the lumbar 
spine.  The veteran has timely perfected an appeal of these 
determinations to the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on his 
part.  


REMAND

The veteran contends, in essence, that he has bilateral 
hearing loss that was incurred in service, that his service-
connected PTSD is more disabling than reflected in the 
original evaluation, and that his service-connected 
degenerative joint disease of the lumbar spine is more 
disabling than currently evaluated.  

The Board finds that the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002), have not been 
satisfied with respect to the issues on appeal.  Essentially, 
the VCAA and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim if there 
is a reasonable possibility that such assistance would aid in 
substantiating the claim.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2003).  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Id.

With respect to each of the issues of entitlement to service 
connection for bilateral hearing loss, entitlement to an 
initial disability rating in excess of 30 percent for PTSD, 
and entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, the RO should issue the veteran 
and his representative a letter that complies with the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 
2003).  

In addition, with regard to the claim for an increased rating 
for degenerative joint disease of the lumbar spine, the 
regulations for evaluation of this condition were revised, 
effective from September 26, 2003.  68 Fed. Reg. 51454-51458 
(Aug. 27, 2003).  Disabilities and injuries of the spine are 
now evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243.  A review of the record reveals that the RO has 
not considered these revised regulations in the evaluation of 
the veteran's degenerative joint disease of the lumbar spine.  
Due process requires that the RO consider these regulations 
prior to appellate consideration of the veteran's claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Thus, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to re-adjudicating the veteran's claims.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issues of 
entitlement to service connection for 
bilateral hearing loss, entitlement to an 
initial disability rating in excess of 30 
percent for post-traumatic stress 
disorder, and entitlement to an increased 
rating for degenerative joint disease of 
the lumbar spine, the RO should issue the 
veteran and his representative a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Among other 
things, the letter should explain what, 
if any, information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the veteran's 
claims.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claims. 

2.  After the foregoing, the RO should 
re-adjudicate the issues of entitlement 
to service connection for bilateral 
hearing loss, entitlement to an initial 
disability rating in excess of 30 percent 
for post-traumatic stress disorder, and 
entitlement to an increased rating for 
degenerative joint disease of the lumbar 
spine.  This review should consider the 
noted revised regulatory criteria for 
evaluations of disabilities and injuries 
of the spine at 68 Fed. Reg. 51454-51458 
(Aug. 27, 2003) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243).

3.  If such determinations remain 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



